ORDER
In our unpublished disposition, we affirmed Flarida’s conviction for mail fraud, wire fraud, and money laundering. United States v. Flarida, 97 Fed. Appx. 794 (9th Cir.2004). The Supreme Court vacated the disposition and remanded to this court for further consideration in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Flarida v. United States, — U.S. -, 125 S.Ct. 1051, 160 L.Ed.2d 997 (2005). We remand to the district court for further proceedings in light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) and United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). In all other respects, our prior decision remains in full force and effect.